Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please replace “(exclusive of iodine or bromine-substituted aromatic ring)” with 
- - wherein the hydrocarbyl group is not an aromatic ring - - .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8,9,11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatakeyama et al. JP 2018-060069. 
Hatakeyama et al. JP 2018-060069 (US 20180101094 used in lieu of a machine translation) exemplifies quenchers 1, 6 and 7. 
    PNG
    media_image1.png
    92
    114
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    116
    121
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    111
    145
    media_image3.png
    Greyscale
 , polymer 1 which has a sulfonic acid repeating unit with a sulfonium cation counter ion and PAG2 (JP at pages 63-67, US at pages 53-57).

    PNG
    media_image4.png
    167
    544
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    150
    198
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    94
    76
    media_image6.png
    Greyscale
 (JP at page 11, US at page 6). Useful PAGs include the sulfonium salts disclosed (JP at [0067-0120], US at [0063-0103]). The resist can be exposed using UV, DUV, KrF, ArF, E-beam (EB), EUV, X-ray or the like (JP at [0143-0144], US at [0122-0123]). The addition of a crosslinker is disclosed. The composition can be a positive or a negative acting resist (JP at [0121-0122], US at [0104-0105]). The addition of surfactants is disclosed (JP at [0125 ] , US at [0108]). The composition without an acid labile unit to form a negative resist as discussed at (JP at [0084], US at [0074]). In the carboxylic acid quencher of formula A, R1 can be hydrogen, C1-30 alkyl, C2-30 alkenyl, C2-30 alkynyl or C6-30 aryl which may be substituted with various moieties including halogens (JP at [0014], US at [0015]). 
	In the case of the examples, at least some ion exchange takes place to form the sulfonium salts of quencher anions 1 and 6.  
US 20180101094 has obvious errors in the structures of quenchers 1 and 7.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. JP 2018-060069. 

quencher
    PNG
    media_image6.png
    94
    76
    media_image6.png
    Greyscale
, to add a surfactant as taught at [0125], to add a crosslinker to form a negative resist as discussed at [0121-0122], to form the composition without an acid labile unit as discussed at (JP at [0084], US at [0074]) and/or to use other exposure sources, such as UV, KrF, ArF or EUV as discussed at [0143-0144] with a reasonable expectation of forming a useful photoresist pattern.
In the case of the replacing the quencher/metal salt, ion exchange will inherently occur resulting in the sulfonium salt of the bromine substituted anion from page 11 (us at page 6). 
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al. JP 2009-145578, in view of Mizutani et al. 20030198894 and Hatakeyama et al. 20170351177.
Utsumi et al. JP 2009-145578 (machine translation attached) describes a photoresist including a resin having a solubility in developer can be changed upon  exposure to an acid (A), a photoacid generator (B), an amine containing an acid generator (B1/D1) and an acidic compound selected form the group or an organic sulfonic acid and a halogen atom containing organic carboxylic acid (E1) [0008]. The examples use the resin A-1  and PAG (B-1), triethylamine (TEA) and either salicylic acid (SA) or p-tolylsulfonyloxy ? (PTS) and solvents.  This is coated, exposed using an ArF laser, post exposure baked (PEB) and developed to form a resist pattern [0189-0202]. 

    PNG
    media_image7.png
    217
    490
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    116
    198
    media_image8.png
    Greyscale
(B-1)
Useful photoacid generators are disclosed [0090-0154]. Amines are disclosed [0155-0161]. The additive E1 is disclosed as suppressing pattern/dimensional variation in the developed resist pattern [0161]. Useful organic sulfonic acids are disclosed [0162-0166].  Organic carboxylic acids with halogens such as fluorine, chlorine, iodine or bromine are disclosed. Examples of the carboxylic acids (which are to be halogenated) include acetic acid, propionic acid, butanoic acid, laveric acid, adamantane carboxylic acid, cyclohexanecarboxylic acid, malonic acid, oxalic acid, adipic acid, pinacids (sp?) citric acid, malic acid, succinic acid, benzoic acid and salicylic acid [0167-0170]. Other acids which can be added are disclosed [0177]. Other additives are disclosed [0178].  Useful exposures are performed with ArF. KrF, F2 lasers, EUV, VUV, E-beam, X-ray or soft-X-ray [0183]. 
	Mizutani et al. 20030198894 describes compounds (A4), which generate carboxylic acids free from fluorine atoms upon exposure, where the aliphatic carboxylic acid anions C1-C4, can be C1-30 alkyl, C2-20 alkenyl, C2-20 alkynyl or C1-20 alkoxy where at least a portion of the hydrogen atoms are substituted by halogen or hydroxy.  The halogens can be fluorine (error ??.. how can the carboxylic acids be from of fluorine atoms if the substituent is fluorine) chlorine, bromine or iodine atoms [0152-0175, particularly 0155,0160]. The addition of crosslinkers is disclosed [0259-0277]. 
Hatakeyama et al. 20170351177 describes the sulfonium salts with iodized benzoic acid anions as effective in suppressing acid diffusion because of the high atomic weight of iodine.  
	It would have been obvious to one skilled in the art to modify the compositions of Utsumi et al. JP 2009-145578 by adding an iodine atom to the salicylic acid based upon the direction to halogenated carboxylic acids in Utsumi et al. JP 2009-145578 with a reasonable expectation of improving the sensitivity to EUV based upon the teachings of Hatakeyama et al. 20170351177 and the disclosed generation of the carboxylic acid by exposure taught in Mizutani et al. 20030198894 with respect to A4. 
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi et al. JP 2009-145578, in view of Mizutani et al. 20030198894 and Hatakeyama et al. 20170351177, further in view of Hatakeyama et al. 20180373148 or Watanabe et al. 20030152190
Hatakeyama et al. 20180373148 establishes that Br substituted compounds exhibits the highest acid generation efficiency [0015]. 
	Watanabe et al. 20030152190 establishes that Br is a strong EUV/X-ray absorbers [0068,0048,0101].
	In addition to the basis above, it would have been obvious to modify the compositions rendered obvious by the combination of Utsumi et al. JP 2009-145578, Mizutani et al. 20030198894 and Hatakeyama et al. 20170351177 by adding a bromine atom to the salicylic acid based upon the direction to halogenated carboxylic acids in Utsumi et al. JP 2009-145578 with a reasonable expectation of improving the sensitivity to EUV based upon the teachings of Hatakeyama et al. 20170351177 and the disclosed generation of the carboxylic acid by exposure . 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10474030. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims specifically embrace resists with carboxylic acids salts which may be halogenated exclusive of iodinated aromatic groups (see claim 1) together with a based polymer and photoacid generators (claim 5) and their use (claims 10-13).
These composition will inherently undergo some ion exchange between the recited components resulting in a composition bounded by the instant claims. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/942891 (20210033971). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims specifically embrace resists with carboxylic acids salts which may be halogenated exclusive of iodinated aromatic groups (see claim 1) together with a based polymer (claim 4) and photoacid generators (claim 3,8) and their use (claims 10-11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
These composition will inherently undergo some ion exchange between the recited components resulting in a composition bounded by the instant claims.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/984535 (20210063879). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims specifically embrace resists with carboxylic acids salts which may be halogenated exclusive of iodinated aromatic groups (see claim 1) together with a based polymer (claim 3) and photoacid generators (claim 5) and their use (claims 10-13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
These composition will inherently undergo some ion exchange between the recited components resulting in a composition bounded by the instant claims. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/919574 (20210033970). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims specifically embrace resists with carboxylic acids salts which may be halogenated exclusive of iodinated aromatic groups (see claim 1) together with a based polymer (claim 5) and photoacid generators (claim 9) and their use (claims 10-13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
These composition will inherently undergo some ion exchange between the recited components resulting in a composition bounded by the instant claims. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ichikawa et al. JP 2011-039502 teaches sulfonium salts with carboxylic acid anions added to resists [0136-0159]. 
20210188770, 20210179554, 20210149301, 20200301274, 20200272048, 20200241418, 20200241414, 20180364570, 20170351177 teach the use of Br or I substituents to improve sensitivity to EB or EUV exposure. 
JP 11-102072 teaches the generation of HBr as useful in acid generating resists (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 24, 2022